DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 07/13/2022.

In the response to the Non-Final Office Action 04/20/2022, the applicant states that claims 1-20 are pending in current application of which claims 1, 12, and 18 are independent. 

Claims 1-2, 4-5, 8-12, 14, and 16-18 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered.
Regarding to Claim Objections, the amendment has cured the basis of Claim Objections, the Claim Objection of claim 16 is hereby withdrawn.

Regarding to 35 U.S.C 112, second paragraph rejection, the amendment has cured the basis of 35 U.S.C 112, second paragraph rejection. Therefore, the 35 U.S.C 112, second paragraph rejection is hereby withdrawn.

Regarding to claim 1, the applicant argues that the cited arts fail to teach or suggest “automatically identify, by a machine learning CML) model, damage mechanisms (DMs) associated with each of the one or more assets based on the CLs and the process parameters associated with the CLs, wherein the DMs include causes of degradation of the one or more assets” as recited in claim 1. The arguments have been fully considered. The argument according “wherein the DMs include causes of degradation of the one or more assets” is persuasive. Therefore, the 35 U.S. C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according “automatically identify, by a machine learning CML) model, damage mechanisms (DMs) associated with each of the one or more assets based on the CLs and the process parameters associated with the CLs” is not persuasive. The examiner cannot concur with the applicant for following reasons:
Lim discloses “automatically identify one or more corrosion loops (CLs) based at least on  design data of the one or more assets wherein each of the CLs includes at least two of the one or more assets with similar attributes and exposed to similar process conditions”. In Fig. 1 and paragraph [0019], Lim teaches the controller 102 identifies distress in the repeating segments of the rotary body using another technique. In Fig. 1 and paragraph [0020], Lim teaches the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades, i.e. damaged blades; Lim further teaches the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades; Lim further more teaches that the distress and damage are identified on one or more of the turbine blades. 

Regarding to claim 15, the applicant argues that Scharpf fails to teach or suggest “multi-dimensional visualizations include overlays indicating the CLs identified among the one or more assets”. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: “generating at least one two dimensional diagram of the assets with the CLs in the plant marked out on the two dimensional diagram”. 
Lim discloses “generating at least one two dimensional diagram of the assets with the CLs in the plant marked out on the two dimensional diagram”. For example, in Fig. 1 and paragraph [0017], Lim teaches cameras capture and generate images representative of different repeating segments of a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine. In paragraph [0018], Lim teaches the optical sensor generates the images; Lim further teaches each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade. In paragraph [0020], Lim teaches the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades. Lim further teaches the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades. In Fig. 2 and paragraph [0021], Lim teaches diagrams of blades in the rotary machine 106 as illustrated in Fig. 2. In Fig. 4 and paragraph [0041], Lim teaches generating and obtaining the previously acquired images.
Scharpf discloses “generating at least one two dimensional diagram of the assets with the CLs in the plant marked out on the two dimensional diagram”. For example; in paragraph [0024], Scharpf teaches risk assessment of other types of infrastructure such as bridges. In paragraph [0042], Scharpf teaches the risk probabilities are spatially distributed 130 around each asset; Scharpf further teaches calculating field values around line segments. In Fig. 9A, Fig. 9B, and paragraph [0065], Scharpf teaches these values are used to group and color code gas line segments by risk severity thresholds; Scharpf further teaches FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein.

Claims 12 and 18 are not allowable due to newly applied art and reasons discussed above. 

Claims 2-11, 13-17, and 19-20 are not allowable due to newly applied art and reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190095765 A1) in view of Scharpf (US 20200005406 A1), and further in view of Sasson (US 20190164277 A1).
Regarding to claim 1 (Currently Amended), Lim discloses an asset monitoring system ([0013]: monitor progression of damages and distress to the blades; Fig. 1; [0015]: a machine learning system;  the system 100 includes a controller 102 that receives images from an optical sensor 104, such as a camera; [0022]: the rotary machine 106, such as turbine blades; [0029]: monitor how distress to one or more of the segments 200 is changing over time; [0033]: allow the controller 102 to monitor progression of damages and the distress) comprising: 
at least one processor (Fig. 1; [0015]: one or more processors); 
a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to (Fig. 1; [0015]: processors perform the operations; Fig. 1; [0017]: non-transitory computer readable storage media; [0034]: the controller 102 saves the images associated with the same segment 200 in the memory 108): 
receive data regarding one or more assets of a process plant from a plurality of data sources that include at least two-dimensional diagrams of the one or more assets (Fig. 1; [0017]:  cameras capture and generate images representative of different repeating segments of a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine; [0018]: each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; Fig. 2; [0021]: diagrams of blades in the rotary machine 106 as illustrated in Fig. 2; Fig. 4; [0041]: obtain the previously acquired images) where the one or more assets include equipment and lines of the process plant ([0017]: a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine; [0018]: each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; Fig. 2; [0021]: the optical sensor 104 generates images of different repeating segments 200 of the rotary machine 106); 
automatically identify one or more corrosion loops (CLs) based at least on  design data of the one or more assets wherein each of the CLs includes at least two of the one or more assets with similar attributes and exposed to similar process conditions (Fig. 1; [0018]: a different turbine blade; two or more turbine blades are identified as illustrated in Fig. 1; [0020]: the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades, i.e. damaged blades; the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades; the distress and damage are identified on one or more of the turbine blades); 
retrieve process parameters associated with each of the one or more assets within the process plant ([0020]: the controller 102 determines a pattern of the distress identified in or on the blades and uses this pattern to identify individual turbine blades; [0036]: change a state of the rotary machine 106 responsive to detection of the distressed portions in the repeating segments; one or more distressed portions reaches a state requiring remediation);
 automatically identify, by a machine learning (ML) model, damage mechanisms (DMs) associated with each of the one or more assets based on the CLs and the process parameters associated with the CLs ([0030]: automatically identify, using a machine learning system, plural different damaged blades of a turbine engine; [0043]: automatically identify, using a machine learning system, different distressed portions, i.e. damages, in repeating segments of a rotating body); 
obtain an equipment risk ranking corresponding to each of the one or more assets based on corresponding CLs, DMs and current process conditions of each asset ([0013]: distress to one or more of the repeating segments can worsen or begin; monitor progression of distress to the blades; the more accurate identification and tracking of the progression of distress, e.g., damage, to parts of a machine; [0036]: one or more distressed portions reaches a state requiring remediation; Fig. 4; [0042]: the controller 102 continues examining images of the same segment 200 to determine if distress in that segment 200 is worsening; if the distress worsens enough, the controller 102 implements one or more responsive actions, such as repairing the distress, replacing the repeating segment, or the like.);
wherein the multi-dimensional visualizations include overlays indicating the CLs identified among the one or more assets (Fig. 2; [0023]: these detected distressed portions 206, 208, 210 form a pattern or are used to determine a pattern of the rotary machine; 
    PNG
    media_image1.png
    268
    579
    media_image1.png
    Greyscale
; Fig. 3; [0028]:  the distressed portion 206 has changed size and/or shape to the shape and size of the distressed portion 306, and the distressed portion 210 has changed size and/or shape to the shape and size of the distressed portion 310).
 Lim fails to explicitly disclose:
wherein the DMs include causes of degradation of the one or more assets;
where the equipment risk ranking is representative of a probability of failure of the asset; and 
enable generation one or more multi-dimensional visualizations of the assets, and the multi-dimensional visualizations display the one or more assets with a color coding representative of the equipment risk ranking of the asset.
In same field of endeavor, Scharpf teaches:
where the equipment risk ranking is representative of a probability of failure of the asset ([0032]: risk is the probability of an unfavorable event occurring; Fig. 1; [0041]: a risk probability value of each asset is calculated 120 based on the risk); and 
enable generation one or more multi-dimensional visualizations of the assets ([0040]: the linear to three-dimensional version is presented; Fig. 8A; [0058]: multi-dimensional visualization as illustrated in Fig. 8A; 
    PNG
    media_image2.png
    236
    564
    media_image2.png
    Greyscale
; Fig. 9A; [0063]: FIG. 9A illustrates an example image of a gas main layer 910 and identified cross-bores 920, 922, 924, 926; Fig. 9A; Fig. B;  [0064]: represent multiple cross-bores found in a single line; multiple cross-bores of pipe and pipe length direction are multiple dimensions; 
    PNG
    media_image3.png
    284
    521
    media_image3.png
    Greyscale
 [0066]: address the physical location of the assets; many high-risk lines are longer in length; the area surrounding the lines are two dimensional), and the multi-dimensional visualizations display the one or more assets with a color coding representative of the equipment risk ranking of the asset (Fig. 9A; [0063]: FIG. 9A illustrates an example image of a gas main layer 910 and identified cross-bores 920, 922, 924, 926; Fig. 9A; Fig. 9B; [0065]: these values are used to group and color code gas line segments by risk severity thresholds; FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include where the equipment risk ranking is representative of a probability of failure of the asset; and enable generation one or more multi-dimensional visualizations of the assets, and the multi-dimensional visualizations display the one or more assets with a color coding representative of the equipment risk ranking of the asset as taught by Scharpf. The motivation for doing so would have been to calculate a risk probability value of each asset based on the risk; to produce the risk probabilities for a specified geographical area as taught by Scharpf in Fig.1 and paragraphs [0041] and [0043].
Lim in view of Scharpf fails to explicitly disclose:
wherein the DMs include causes of degradation of the one or more assets.
	In same field of endeavor, Sasson teaches wherein the DMs include causes of degradation of the one or more assets ([0077]: a condition of the concrete is the cause of degradation and includes ordinary condition, segregation of the concrete, discoloration of the concrete, scaling of the concrete, crazing of the concrete, cracking of the concrete, curling of the concrete, etc; the machine learning and deep learning algorithms generate an inference model; the generated inference model automatically identifies the condition of concrete from images of concrete; the automatically identified condition of the concrete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf to include wherein the DMs include causes of degradation of the one or more assets as taught by Sasson. The motivation for doing so would have been to automatically identify the condition of concrete from images of concrete; to use the machine learning and/or deep learning algorithms to generate an inference model that automatically identify the condition of concrete from images of concrete; to compare the quality indication with the selected threshold as taught by Sasson in paragraphs [0077] and [0086-0087]. 

Regarding to claim 2 (Currently Amended), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein non-transitory processor readable medium stores further machine-readable instructions that cause the at least one processor to (same as rejected in claim 1): provide recommendations for a maintenance routine for at least one of the one or more assets based on the equipment risk ranking (Lim; [0013]: the damaged parts are maintained, repaired, or replaced prior to catastrophic damage to the machine; [0036]: one or more distressed portions reaches a state requiring remediation;  the repair system 112 automatically schedules or begins repair of a surface of a repeating segment 200;  Fig. 4; [0042]: the controller 102 continues examining images of the same segment 200 to determine if distress in that segment 200 is worsening; if the distress worsens enough, the controller 102 implements one or more responsive actions, such as repairing the distress, replacing the repeating segment, or the like.).

Regarding to claim 3 (Original), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein the plurality of data sources include physical documents and engineering data associated with the two-dimensional diagrams (Scharpf; [0028]: this data is typically made up of installation dates, installation methods, pipe diameters and pipe materials; [0037]: geo-locations, digital images, asset identifiers and timestamps are stored and retrieved from a plurality of data storage units; Fig. 3; [0045]: attributes for a plurality of assets are loaded 310 from a database 315; the received data format includes a comma-separated value format, and a GIS file format;  one or more of records with known events, records to be used for training, additional attributes, and spatial information about the assets and/or events; [0046]: assets where an event occurred are identified 320 based on data stored in an event database 325).

Regarding to claim 4 (Currently Amended), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein non-transitory processor readable medium stores further machine-readable instructions that cause the at least one processor to (same as rejected in claim 4):
 transform the data regarding the one or more assets from the plurality of data sources into a standard form consumable by the ML model (Scharpf; [0062]: the model uses the input data in a specific format which allows the model to perform machine learning; the raw data are transformed into this format).

Regarding to claim 5 (Currently Amended), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein the instructions for enabling the identification of the corrosion loops comprise further instructions that cause the processor to (same as rejected in claim 1):
 receive additional properties for the assets for the identification of the CLs (Lim; [0039]: obtain and receive additional images of the segments of the rotatable body; these additional images are obtained after the rotatable body has operated through one or more operational cycles or after expiration of a designated period of time);
 employ a trained AI model for identifying at least two of the assets with similar properties (Lim; [0030]: automatically identify, using a machine learning system, plural different damaged blades of a turbine engine; [0043]: automatically identify, using a machine learning system, different distressed portions, i.e. damages, in repeating segments of a rotating body); and
 automatically highlight the at least two assets as a suggested corrosion loop within the two dimensional diagrams included in the multi-dimensional visualizations (Lim; Fig. 2; Fig. 3; [0032]: the distressed portion 306 has a larger size and different shape than the distressed portion 206; 
    PNG
    media_image4.png
    326
    493
    media_image4.png
    Greyscale
).

Regarding to claim 11 (Currently Amended), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein the instructions to generate one or more multi-dimensional visualizations of the one or more assets comprise further instructions that cause the processor to (same as rejected in claim 1): 
update at least one of the multi-dimensional visualization with real-time process parameters where the at least one multi-dimensional visualization represents a current state of the one or more assets in the process plant (Scharpf; Fig. 9A-9B; [0065]: FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930; Fig. 9C; [0066]: address the risk at a given location from multiple gas lines; the risk density reflects both the number of gas lines and the magnitude of their risk for unit length; by distributing the risk into the area surrounding the lines, the risk density reflects both the number of gas lines and the magnitude of their risk for unit length; [0068]: as the probability distribution or network topology changes, the model adapts to provide more accurate results).

Regarding to claim 12 (Currently Amended), Lim discloses a method of monitoring assets of a process plant ([0013]: monitor progression of damages and distress to the blades; Fig. 1; [0015]: a machine learning system; the system 100 includes a controller 102 that receives images from an optical sensor 104, such as a camera; [0022]: the rotary machine 106, such as turbine blades; [0029]: monitor how distress to one or more of the segments 200 is changing over time; [0033]: allow the controller 102 to monitor progression of damages and the distress) comprising: 
training a machine learning (ML) model on historical data associated with the process plant (Fig. 1; [0015]: a machine learning system; [0022]: identify a first distressed portion 206 on a first segment or turbine blade 200, a different second distressed portion 208 on a different second segment or blade 200, and a different third distressed portion 210 on a different third segment or blade 200; [0023]: these detected distressed portions 206, 208, 210 form a pattern and are used to determine a pattern of the rotary machine 106; [0028]: the distressed portion 206 has changed size and shape to the shape and size of the distressed portion 306, and the distressed portion 210 has changed size and shape to the shape and size of the distressed portion 310), the ML model being trained to determine damage mechanisms (DMs) corresponding to the assets of a process plant ([0028]: the distressed portion 206 has changed size and shape to the shape and size of the distressed portion 306, and the distressed portion 210 has changed size and shape to the shape and size of the distressed portion 310; [0032]: the controller 102 is able to more accurately locate individual segments 200 in the rotary machine 106); 
receiving data regarding the assets of the process plant from a plurality of data sources associated with the plant (Fig. 1; [0017]:  cameras capture and generate images representative of different repeating segments of a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine; [0018]: each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; Fig. 2; [0021]: diagrams of blades in the rotary machine 106 as illustrated in Fig. 2; Fig. 4; [0041]: obtain the previously acquired images), the data regarding the assets includes design data of the assets and process parameter values of the assets ([0012]: two sequential turbine blades along a clock direction of the machine; [0018]: each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; Fig. 2; [0021]: the optical sensor 104 generates images of different repeating segments 200 of the rotary machine 106); 
automatically identifying one or more corrosion loops (CLs) among the assets, wherein each of the one or more CLs includes a section of one or more of the assets that share common attributes (Fig. 1; [0018]: a different turbine blade; two or more turbine blades are identified  as illustrated in Fig. 1; [0020]: the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades; the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades; the distress and damage are identified on one or more of the turbine blades;  the controller 102 determines a pattern of the distress identified in or on the blades and uses this pattern to identify individual turbine blades; [0032]: the controller 102 is able to more accurately locate individual segments 200 in the rotary machine 106); 
adding one or more properties to the assets, the added properties including at least an identification of corresponding CLs of the assets (Fig. 1; [0018]: a different turbine blade; two or more turbine blades are identified as illustrated in Fig. 1; [0036]: change a state of the rotary machine 106 responsive to detection of the distressed portions in the repeating segments; Fig. 4; [0037]: individually identify where different repeating segments 200 are in the rotating body 106); 
determining, using the trained ML model, damage mechanisms (DMs) corresponding to each of the assets ([0030]: automatically identify, using a machine learning system, plural different damaged blades of a turbine engine; [0043]: automatically identify, using a machine learning system, different distressed portions, i.e. damages, in repeating segments of a rotating body);
 obtaining an equipment risk ranking for each of the assets based at least on the CLs, the DMs and the data associated with each of the assets ([0013]: distress to one or more of the repeating segments can worsen or begin; monitor progression of distress to the blades; the more accurate identification and tracking of the progression of distress, e.g., damage, to parts of a machine; [0036]: one or more distressed portions reaches a state requiring remediation; Fig. 4; [0042]: the controller 102 continues examining images of the same segment 200 to determine if distress in that segment 200 is worsening; if the distress worsens enough, the controller 102 implements one or more responsive actions, such as repairing the distress, replacing the repeating segment, or the like); 
generating a recommended maintenance action for one or more of the assets based on corresponding equipment risk rankings for the assets ([0013]: the damaged parts are maintained, repaired, or replaced prior to catastrophic damage to the machine; [0036]: one or more distressed portions reaches a state requiring remediation;  the repair system 112 automatically schedules or begins repair of a surface of a repeating segment 200;  Fig. 4; [0042]: the controller 102 continues examining images of the same segment 200 to determine if distress in that segment 200 is worsening; if the distress worsens enough, the controller 102 implements one or more responsive actions, such as repairing the distress, replacing the repeating segment, or the like); and
generating one or more multidimensional visualizations of the assets where the multi- dimensional visualizations include overlays indicating the one or more Cls identified among the assets (Fig. 1;[0017]: Lim teaches cameras capture and generate images representative of different repeating segments of a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine; [0018]: Lim teaches the optical sensor generates the images; Lim further teaches each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; [0020]: Lim teaches the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades. Lim further teaches the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades Fig. 2; [0023]: these detected distressed portions 206, 208, 210 form a pattern or are used to determine a pattern of the rotary machine; 
    PNG
    media_image1.png
    268
    579
    media_image1.png
    Greyscale
; Fig. 3; [0028]:  the distressed portion 206 has changed size and/or shape to the shape and size of the distressed portion 306, and the distressed portion 210 has changed size and/or shape to the shape and size of the distressed portion 310)
Lim fails to explicitly disclose:
wherein the DMs include causes of degradation of the one or more assets;
transforming the data regarding the assets into a standardized format;
the multi-dimensional visualizations are color coded based on the equipment risk rankings for each of the assets
In same field of endeavor, Scharpf teaches:
training a machine learning (ML) model on historical data associated with the process plant ([0068]: as the probability distribution or network topology changes, the model adapts to provide more accurate results);
transforming the data regarding the assets into a standardized format (Scharpf; [0062]: the model uses the input data in a specific format which allows the model to perform machine learning; the raw data are transformed into this format);
the multi-dimensional visualizations are color coded based on the equipment risk rankings for each of the assets (Fig. 9A; [0063]: FIG. 9A illustrates an example image of a gas main layer 910 and identified cross-bores 920, 922, 924, 926; Fig. 9A; Fig. 9B; [0065]: these values are used to group and color code gas line segments by risk severity thresholds; FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to include cleaning and transforming the data into a standardized format; the multi-dimensional visualizations are color coded based on the equipment risk rankings for each of the assets as taught by Scharpf. The motivation for doing so would have been to calculate a risk probability value of each asset based on the risk; to produce the risk probabilities for a specified geographical area as taught by Scharpf in Fig.1 and paragraphs [0041] and [0043].
Lim in view of Scharpf fails to explicitly disclose:
wherein the DMs include causes of degradation of the one or more assets.
	In same field of endeavor, Sasson teaches wherein the DMs include causes of degradation of the one or more assets ([0077]: a condition of the concrete is the cause of degradation and includes ordinary condition, segregation of the concrete, discoloration of the concrete, scaling of the concrete, crazing of the concrete, cracking of the concrete, curling of the concrete, etc; the machine learning and deep learning algorithms generate an inference model; the generated inference model automatically identifies the condition of concrete from images of concrete; the automatically identified condition of the concrete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf to include wherein the DMs include causes of degradation of the one or more assets as taught by Sasson. The motivation for doing so would have been to automatically identify the condition of concrete from images of concrete; to use the machine learning and/or deep learning algorithms to generate an inference model that automatically identify the condition of concrete from images of concrete; to compare the quality indication with the selected threshold as taught by Sasson in paragraphs [0077] and [0086-0087]. 

Regarding to claim 14 (Currently Amended), Lim in view of Scharpf and Sasson discloses the method of claim 12, further comprising: 
updating the multi-dimensional visualizations with changes in one or more of the equipment risk rankings and the process parameter values of the assets ( Scharpf; Fig. 9A-9B; [0065]: FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930; Fig. 9C; [0066]: address the risk at a given location from multiple gas lines; the risk density reflects both the number of gas lines and the magnitude of their risk for unit length; by distributing the risk into the area surrounding the lines, the risk density reflects both the number of gas lines and the magnitude of their risk for unit length; [0068]: as the probability distribution or network topology changes, the model adapts to provide more accurate results).

Regarding to claim 15 (Original), Lim in view of Scharpf and Sasson discloses the method of claim 14, wherein generating the multi-dimensional visualizations further comprises: 
generating at least one two dimensional diagram of the assets with the CLs in the plant marked out on the two dimensional diagram (Lim; Fig. 1; [0017]:  cameras capture and generate images representative of different repeating segments of a rotating, rotatable, or rotary machine 106, such as a turbine machine or engine; [0018]: each image from the optical sensor 104 depicts a different turbine blade or a portion of a different turbine blade; Fig. 2; [0021]: diagrams of blades in the rotary machine 106 as illustrated in Fig. 2; Fig. 4; [0041]: obtain the previously acquired images).
Lim in view of Scharpf further discloses generating at least one two dimensional diagram of the assets with the CLs in the plant marked out on the two dimensional diagram (Scharpf; Scharpf; Fig. 9A; Fig. 9B; [0065]: these values are used to group and color code gas line segments by risk severity thresholds; FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein).

Regarding to claim 16 (Currently Amended), Lim in view of Scharpf and Sasson discloses the method of claim 14, wherein automatically identifying the CLs further comprises: 
feed the data regarding the assets and current process parameters to an AI model trained to classify assets with similar properties (Lim; Fig. 1; [0018]: a different turbine blade; two or more turbine blades are identified  as illustrated in Fig. 1; [0020]: the controller 102 automatically identifies objects in the images, such as distressed portions of the turbine blades; the distressed portions are cracks, spalling, pitting, or the like, in the turbine blades or coatings on the turbine blades; the distress and damage are identified on one or more of the turbine blades); 
obtain an output from the AI model with the assets grouped into one or more of the CLs based on the similar properties, wherein each of the CLs has a unique identifier (Lim; Fig. 2; [0022]: the controller 102 can identify a first distressed portion 206 on a first segment or turbine blade 200, a different second distressed portion 208 on a different second segment or blade 200, and a different third distressed portion 210 on a different third segment or blade 200; Fig. 2; [0023]: these detected distressed portions 206, 208, 210 form a pattern and are used to determine a pattern of the rotary machine 106).

Regarding to claim 18 (Currently Amended), Lim discloses a non-transitory computer-readable storage medium comprising machine-readable instructions that cause a processor to ([0013]: monitor progression of damages and distress to the blades; Fig. 1; [0015]: the system 100 includes a controller 102 that receives images from an optical sensor 104, such as a camera; Fig. 1; [0017]: non-transitory computer readable storage media; [0029]: monitor how distress to one or more of the segments 200 is changing over time; [0033]: allow the controller 102 to monitor progression of damages and the distress; [0034]: the controller 102 saves the images associated with the same segment 200 in the memory 108): 
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations. 

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 19. 

Claims 6-7, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190095765 A1) in view of Scharpf (US 20200005406 A1), in view of Sasson (US 20190164277 A1), and further in view of Chen (US 10319094 B1).
Regarding to claim 6 (Original), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, 
Lim in view of Scharpf and Sasson fails to explicitly disclose wherein the ML model includes support vector machines (SVM).
In same field of endeavor, Chen teaches wherein the ML model includes support vector machines (SVM) (col. 20, lines 40-45: the support vector machine, SVM, classifier; col. 27, lines 30-40: support vector machine, i.e. SVM, technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf and Sasson to include wherein the ML model includes support vector machines (SVM) as taught by Chen. The motivation for doing so would have been to detect damage; to use brighter or darker shades of red to indicate areas, locations, or points of higher damage or higher amounts and/or greater severity of damage, or higher likelihoods of actual, occurred damage, with other shades of red or other colors used to illustrate areas with less damage or with less likelihood of damage; as taught by Chen in col. 27, 25-35 and col. 28, lines 20-35.

Regarding to claim 7 (Original), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, 
Lim in view of Scharpf and Sasson fails to explicitly disclose wherein the ML model includes random forests.
In same filed of endeavor, Chen teaches wherein the ML model includes random forests (random forests techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf and Sasson to include wherein the ML model includes random forests as taught by Chen. The motivation for doing so would have been to detect damage; to use brighter or darker shades of red to indicate areas, locations, or points of higher damage or higher amounts and/or greater severity of damage, or higher likelihoods of actual, occurred damage, with other shades of red or other colors used to illustrate areas with less damage or with less likelihood of damage; as taught by Chen in col. 27, 25-35 and col. 28, lines 20-35.

Regarding to claim 13 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 13.

Regarding to claim 17 (Currently Amended), Lim in view of Scharpf, Sasson, and Chen discloses the method of claim 13, wherein automatically identifying the CLs (same as rejected in claim 12) further comprises: 
identify, on the multi-dimensional visualization of the process plant using image recognition, the assets grouped into the one or more of the CLs (Lim; Fig. 2; [0022]: the controller 102 can identify a first distressed portion 206 on a first segment or turbine blade 200, a different second distressed portion 208 on a different second segment or blade 200, and a different third distressed portion 210 on a different third segment or blade 200; Fig. 2; [0023]: these detected distressed portions 206, 208, 210 can form a pattern or be used to determine a pattern of the rotary machine 106); and 
demarcate respective group of assets belonging to each of the CLs in a respective color (Scharpf; Fig. 9A; Fig. 9B; [0065]: these values are used to group and color code gas line segments by risk severity thresholds; FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein).

Regarding to claim 20 (Original), Lim in view of Scharpf and Sasson discloses the non-transitory computer-readable storage medium of claim 18, wherein the instructions to display each of the assets with a color coding further comprising instructions that cause the processor to (Scharpf; Fig. 9A; Fig. 9B; [0065]: these values are used to group and color code gas line segments by risk severity thresholds; FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930 in accordance with embodiments described herein): 
Lim in view of Scharpf and Sasson fails to explicitly disclose:
enable display of each of the assets in one of red, orange or green colors representative of a corresponding criticality of the assets based on the equipment risk rankings.
In same field of endeavor, Chen teaches:
enable display of each of the assets in one of red, orange or green colors representative of a corresponding criticality of the assets based on the equipment risk rankings (col. 28; lines 20-35: brighter or darker shades of red are used to indicate areas, locations, or points of higher damage or higher amounts and/or greater severity of damage, or higher likelihoods of actual, occurred damage, with other shades of red or other colors used to illustrate areas with less damage or with less likelihood of damage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf and Sasson to include enable display of each of the assets in one of red, orange or green colors representative of a corresponding criticality of the assets based on the equipment risk rankings as taught by Chen. The motivation for doing so would have been to detect damage; to use brighter or darker shades of red to indicate areas, locations, or points of higher damage or higher amounts and/or greater severity of damage, or higher likelihoods of actual, occurred damage, with other shades of red or other colors used to illustrate areas with less damage or with less likelihood of damage; as taught by Chen in col. 27, 25-35 and col. 28, lines 20-35. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190095765 A1) in view of Scharpf (US 20200005406 A1), in view of Sasson (US 20190164277 A1), in view of Ritchie (US 20160375676 A1), and further in view of Deleeuw (US 20160087949 A1).
Regarding to claim 8 (Currently Amended), Lim in view of Scharpf and Sasson discloses the asset monitoring system of claim 1, wherein the instructions for generating one or more multi-dimensional visualizations of the one or more assets comprise further instructions that cause the processor to (same as rejected in claim 1): 
Lim in view of Scharpf and Sasson fails to explicitly disclose:
receive a quick response (QR) code pertaining to at least one of the one or more assets; and 
enable generation of a three dimensional (3D) visualization of the at least one asset via a mobile app at a remote geographic location from the plant.
In same field of endeavor, Ritchie teaches:
receive a quick response (QR) code pertaining to at least one of the one or more assets (Fig. 13; [0103]: a small QR, i.e. quick response, appears on a genuine product but sends a signal interpreted by a scanner to inhibit or limit 3D copying; [0104]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf and Sasson to include receiving a quick response (QR) code pertaining to at least one of the one or more assets as taught by Ritchie. The motivation for doing so would have been to recognize a genuine product by adding QR code on the product as taught by Ritchie in Fig. 13 and paragraphs [0103-0104].
Lim in view of Scharpf, Sasson, and Ritchie fails to explicitly disclose:
enable generation of a three dimensional (3D) visualization of the at least one asset via a mobile app at a remote geographic location from the plant.
In same field of endeavor, Deleeuw teaches:
receive a quick response (QR) code pertaining to at least one of the one or more assets ([0014]: a 3D QR reader device may easily scan the 3D bar code); and 
enable generation of a three dimensional (3D) visualization of the at least one asset via a mobile app at a remote geographic location from the plant ([0014]: 3D barcodes may be created using 3D printers where information about the printed object may be encoded as part of the object and where a 3D QR reader device may easily scan the 3D bar code; Fig. 1; [0020]: phone 100 displays a second QR code (QR2) on display 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Scharpf, Sasson, and Ritchie to include receive a quick response (QR) code pertaining to at least one of the one or more assets; and enable generation of a three dimensional (3D) visualization of the at least one asset via a mobile app at a remote geographic location from the plant as taught by Deleeuw. The motivation for doing so would have been to create 3D barcodes using 3D printers; to scan the 3D bar code as taught by Deleeuw in paragraph [0014.

Regarding to claim 9 (Currently Amended), Lim in view of Scharpf, Sasson, Ritchie, and Deleeuw discloses the asset monitoring system of claim 8, wherein the instructions to generate one or more multi-dimensional visualizations of the one or more assets comprise further instructions that cause the processor to (Scharpf; Fig. 9A; [0063]: FIG. 9A illustrates an example image of a gas main layer 910 and identified cross-bores 920, 922, 924, 926; Fig. 9A; [0064]: represent multiple cross-bores found in a single line; [0066]: address the physical location of the assets): 
receiving user input at the multi-dimensional visualization (Scharpf; Fig. 2; [0044]: the assets are gas pipeline segments that are specified by the customer; [0062]: the model uses the input data in a specific format which allows the model to perform machine learning. The raw data can be transformed into this format or it can be provided directly from the client.); and 
updating a data repository of the asset monitoring system including data regarding the one or more assets with the user input (Scharpf; Fig. 9A-9B; [0065]: FIG. 9B shows an image of an example area of low risk probability 940 and an example area having high risk probability 930; Fig. 9C; [0066]: address the risk at a given location from multiple gas lines; the risk density reflects both the number of gas lines and the magnitude of their risk for unit length).

Regarding to claim 10 (Currently Amended), Lim in view of Scharpf, Ritchie, and Deleeuw discloses the asset monitoring system of claim 9, wherein the instructions to generate one or more multi-dimensional visualizations of the one or more assets comprise further instructions that cause the processor to (Scharpf;  Fig. 9A; [0063]: FIG. 9A illustrates an example image of a gas main layer 910 and identified cross-bores 920, 922, 924, 926; Fig. 9A; [0064]: represent multiple cross-bores found in a single line; [0066]: address the physical location of the assets): 
indicate thickness monitoring locations (TMLs) on the one or more assets that include pressure vessels and piping where thickness measurement inspections (TMIs) are conducted (Scharpf; [0025]: if the cross-bore happens at an intersection with another pipe that is under pressure it will quickly become evident and immediate remediation will take place; [0028]: this data is typically made up of installation dates, installation methods, pipe diameters and pipe materials; Fig. 9A; [0063]: the known cross-bores for the inspected assets; 
    PNG
    media_image5.png
    283
    476
    media_image5.png
    Greyscale
).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616